DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending, of which claim 1 is independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 6 is objected to because of the following informalities:  A claim may incorporate by reference to a specific figure or table where there is no practical way to define the invention in words. See MPEP § 2173.05(s). Please ensure that the Activation functions are defined, and that there is not an alternative way to explain the convolutional neural network parameters. Appropriate correction or explanation is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
in step S1 “location information complained by consumers” is unclear. How does location information relate to the contamination matrix? Is this generated based on water distribution system consumer complaints about water quality indicating contamination of the water? Complaints of what? Is it water smell, taste, visual cues, or flow rate? 
In step S2 “determining similarity between candidate nodes” is unclear. Nodes of what? Similarity based on what? What standard should be used? Do these represent the consumer location, the contamination location, part of the water distribution system (Is this comprised of nodes and branches)? Similar number of complaints, similar levels of contamination (However, no such determination is described).
In step S3 “adding a random complaint hysteresis time and constructing a consumer complaint sample” is unclear. Adding to what? Constructing the consumer complaint based on what? How do any of these steps relate to each other, the nexus is missing. For purposes of examination this is construed as being as data relating to customer complaints that are correlated to time.
In step S4 “training, validating and testing a convolutional neural network by the consumer complaint sample” is unclear. The relationship among the steps to get to step S4 is missing or unclear. Is the contamination matrix used at all? How about the similarity between nodes? How does a random hysteresis time train, validate and test a CNN? Step S4 also recites “using the convolutional neural network in practically tracking and locating a contamination source.” Is the result of the CNN a prediction of contamination location? How does it practically track? 
The dependent claims 2-7 are rejected for at least their inherited deficiencies. 
Claim 2 recites “n is the number of points complained by consumers” is unclear. Should this be a reference to the same “nodes” that are in the water distribution system? What causes a node to be perceived or not perceived as being contaminated? Is this based on consumer complaints or some level of contamination injection?
Claim 3 recites “complained nodes”. This lacks antecedent basis as to what establishes a node and what is a “complained node”.
Claim 4 recites “wherein the consumer complaint sample in the step S3 is a 48xn matrix containing elements 0 and 1.” This is unclear because no indication of what the values indicate or how they relate to any of the other elements is set forth. 
Claim 6 recites various activation functions, but they are not defined. This is unclear and indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claim 1, applying step 1, the preamble of independent claim 1, claims a method, as such these claims fall within the statutory categories of a process.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A method for tracking and locating a contamination source in a water distribution system based on consumer complaints, comprising following steps: 
S1: generating a contamination matrix by location information complained by consumers; 
S2: determining similarity between candidate nodes and classifying the candidate nodes; 
S3: adding a random complaint hysteresis time and constructing a consumer complaint sample; and 
S4: training, validating and testing a convolutional neural network by the consumer complaint sample, and using the convolutional neural network in practically tracking and locating a contamination source.
The limitations as analyzed include concepts directed to the “mathematical concepts” and “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2)). The limitation generating a contamination matrix by location information complained by consumers is a mathematical concept – organizing information and manipulating information through mathematical correlations - MPEP 2106.04(a)(2)(1)(A)(iv). The limitation determining similarity between candidate nodes and classifying the candidate nodes is a mental process – (observation, evaluation, judgment, opinion). For example, a person could make a mental judgement about whether nodes are similar and classify them as like or unlike. The limitation adding a random complaint hysteresis time and constructing a consumer complaint sample is a mathematical concept – organizing information and manipulating information through mathematical correlations - MPEP 2106.04(a)(2)(1)(A)(ii).  The limitation training, validating and testing a convolutional neural network by the consumer complaint sample is a mental Process: making judgement and evaluations with a general model (e.g. a set of data during a monitoring period used to form a constructed set of consumer complaints to use for a prediction) to generate a trained and validated model based on respective dataset observations.
Thus, limitations noted above fall into the “mathematical concepts” and “mental process” groupings of abstract ideas.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general fie Id of use or insignificant extra-solution activity.
The limitation “using the convolutional neural network in practically tracking and locating a contamination source” is merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. MPEP 2106.05(h).
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Thus, the independent claim 1 does not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under35 U.S.C. 101. The same conclusion is reached for the dependent claims of claim 1.
Claim 2. recites wherein the contamination matrix in the step S1 is expressed by the following formula: …where, C is the contamination matrix, m is the number of nodes in a water distribution system, n is the number of points complained by consumers, and kij = 0 or 1, wherein kj = 0 when contaminants are injected to the it node but the complained jth node is not perceived as being contaminated, and kij = 1 when contaminants are injected to the ith node and the complained jth node is perceived as being contaminated, 1<i<m, 1<jsn. This is a further recitation of a mathematical concept abstract idea of matrices and does not amount to significantly more.
Claim 3 recites wherein the determination and classification in the step S2 are done by the Chebyshev distance, expressed by the following formula: … where, t' and T' each represent a relative time vector for contaminants added in two candidate contamination source nodes to reach complained nodes. This is a further recitation of a mathematical concept abstract idea of matrices and does not amount to significantly more.
Claim 4 recites, wherein the consumer complaint sample in the step S3 is a 48xn matrix containing elements 0 and 1. This is a further recitation of a mathematical concept abstract idea of matrices and does not amount to significantly more.
Claim 5 recites, wherein normalization of the 48xn matrix containing elements 0 and 1 is to normalize the position of non-zero elements so that an average value of time subscripts of all non-zero elements is 24, expressed by the following formula: … T where, T1 represents the original time subscript value of a non-zero element in the matrix, il,changed represents the changed time subscript value of a non-zero element, and T represents an average value of time subscripts of all non-zero elements. This is a further recitation of a mathematical concept abstract idea of matrices and does not amount to significantly more.
Claim 6 recites, wherein the convolutional neural network in the step S4 has hyper-parameters set as follows: … where, a represents the number of types of candidate nodes, and S represents the movement step size. This is a further recitation of a mental Process: making judgement and evaluations with a general model (e.g. a set of data during a monitoring period used to form a constructed set of consumer complaints to use for a prediction) to generate a trained and validated model based on respective dataset observations. This is deemed insufficient to transform the judicial exception to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d). Training each model in the set based on the training hyperparameter dataset is standard activity with neural networks. See LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population.”
Claim 7 recites, wherein the convolutional neural network in the step S4 has an initial learning rate of 0.1 and an attenuation coefficient of 0.99, uses L2 regularization in two fully connected layers at a regularization coefficient of 0.0001, and has a number of training iterations of 15000. This is a further recitation of a mental Process: making judgement and evaluations with a general model (e.g. a set of data during a monitoring period used to form a constructed set of consumer complaints to use for a prediction) to generate a trained and validated model based on respective dataset observations. This is deemed insufficient to transform the judicial exception to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d). Training each model in the set based on the training hyperparameter dataset is standard activity with neural networks. See LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over T.A. Rutkowski, et al., “Identification of the Contamination Source Location in the Drinking Water Distribution System Based on the Neural Network Classifier,” IFAC PapersOnLine 51-24 (2018) 15–22 in view of Azpiroz et al., US Patent Application Publication No. 2019/0383783.


Claim 1. Rutkowski discloses A method for tracking and locating a contamination source in a water distribution system based on consumer complaints, comprising following steps: 
S1: generating a contamination matrix by location information (Rutkowski, p. 17 column 2 paragraph 1 describing the information matrix nxm that indicates contaminants. The system includes “a second structure is defined based on the data written into a information matrix (8) and distances between its particular columns”); 
S2: determining similarity between candidate nodes and classifying the candidate nodes (Rutkowski, p.16 column 1 paragraph 2 “The WDS nodes are grouped into appropriate subzones according to the water monitoring sensors locations in the WDS, and the contaminant propagation analysis within the WDS. That analysis is performed based on the computer simulation with the mathematical model of the WDS. Resulting subzones include the various numbers of neighbouring WDS nodes with similar features observed in the water contamination data.” The nodes are grouped with similar features (i.e., similarity determined) and are classified by grouping them into subzones.); 
S4: training, validating and testing a neural network, and using the neural network in practically tracking and locating a contamination source (Rutkowski, p. 19 column 1 section 3.3 The LVQ neural network classifier design, describing training and verification of the neural network for identification of the contamination sources based on the datasets).
While Rutkowski teaches identification of contamination sources in water distribution systems using neural networks, it does not explicitly disclose complained by consumers S3: adding a random complaint hysteresis time and constructing a consumer complaint sample and training the neural network based on the consumer complaints; and that the neural network is a convolutional neural network.
Azpiroz teaches that the data includes complained by consumers (Azpiroz, Fig. 9 Customer Inputs, [0060] “the application 96 integrates and fuses real time data including social media posts 300 (e.g., consumer complaints regarding quality of municipal water supply), customer reports 302 from dedicated apps (i.e., crowdsensing)); S3: adding a random complaint hysteresis time and constructing a consumer complaint sample (Azpiroz, [0059] “Randomized and sporadic sampling is less intrusive and less expensive, but also less effective for identifying anomalies” combined with [0060] “it is understood that data from conventional sources of information and methods to process that data are available and the description refers to the inventive components of the application related to the processing of complementary sources of information regarding the liquid distribution systems…. Application 96 and the computational and statistical module 320 are further applied to the database 306, with input from the contaminant trace detection data 304 at the suggested sampling locations, to generate a map 310 of estimated locations where contaminants may be entering the system. In one or more embodiments, the map 310 visually indicates a risk or probability of a failure in various pipe sections or of an external source of contamination. Thus, based on the fused real time data 300, 302, 304 and the geographic layout database 306, the application 96 generates a list 308 of suggested sampling locations, the map 310 of estimated risks of defective pipe sections or contamination sources, and alerts 312 regarding potential weak or risky sections of piping.”); and training the convolutional neural network based on the consumer complaints (Azpiroz, [0062] “The event manager 408 routes the social media posts 300 to a social media processing module 410, which can be implemented using a neural network as previously mentioned.”; [0063] “Referring again to FIG. 4, the social media processing module 410 also attempts to geo-tag the classified images and consumer sentiments based on detection of known buildings/constructions using, for example, structural features, if the geo-tagging picture information is not available. An exemplary implementation of this feature is described in Alex Krizhevsky, Ilya Sutskeverm, Geoffrey E. Hinton, "ImageNet classification with deep convolutional neural networks.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rutkowski (directed to using neural networks to identify and locate contamination sources in water distribution systems) and Azpiroz (directed to detecting and identification of contamination sources in water distribution systems) and arrived at the method using customer complaint data combined with other sensor data to effectively use the neural network classifier effectively as claimed. One of ordinary skill in the art would have been motivated to make such a combination because combining data to generate a list of locations for sampling to be implemented, responsive to complementary information such as social media posts, weather conditions, or incident reports as taught in Azpiroz ([0059]).

Claim 2. Modified Rutkowski teaches The method for tracking and locating a contamination source in a water distribution system based on consumer complaints according to claim 1, wherein the contamination matrix in the step Si is expressed by the following formula: 
    PNG
    media_image1.png
    599
    1243
    media_image1.png
    Greyscale

(Rutkowski, p. 17 column 2 paragraph 1 describing the information matrix nxm that indicates contaminants. The system includes “a second structure is defined based on the data written into a information matrix (8) and distances between its particular columns.” It would be within the ordinary skill in the art that the varying amounts of contaminants in the matrix correspond to nodes in the water distribution system and may represent either “perceived as contaminated” or “not perceived as being contaminated” depending on the chosen, yet unspecified, classification as to a contamination level.).

Claim 3. Modified Rutkowski teaches the method for tracking and locating a contamination source in a water distribution system based on consumer complaints according to claim 1, wherein the determination and classification in the step S2 are done by the Chebyshev distance, expressed by the following formula:

    PNG
    media_image2.png
    114
    1112
    media_image2.png
    Greyscale

where, t' and T' each represent a relative time vector for contaminants added in two candidate contamination source nodes to reach complained nodes. 
(Rutkowski, p. 18 column 1 see distance matrix 12, “That potential for each node is evaluated with the following heuristics: the number of detectable contamination sources ndetect , which is determined based on the information matrix (8); the number of distinguished contamination patterns ndE,maxt, which is determined based on the distance matrix (12); and the average number of distinguished contamination patterns nmeandE,max, which is also determined based on the distance matrix (12).” One of ordinary skill recognizes that Euclidean and Chebyshev distances are similar and may be readily adapted to perform similar purposes in the analysis and are selected as desired within the art).

Claim 4. Modified Rutkowski teaches the method for tracking and locating a contamination source in a water distribution system based on consumer complaints according to claim 1, wherein the consumer complaint sample in the step S3 is a 48xn matrix containing elements 0 and 1 (Rutkowski, p. 16 column 2 see equation 4 with values of 0 and 1 depending on contamination level related to a predefined threshold; p. 17 column 2 paragraph 1 describing the information matrix nxm that indicates contaminants. The system includes “a second structure is defined based on the data written into a information matrix (8) and distances between its particular columns.” The nxm matrix size accommodates and teaches a 48xn matrix containing elements that indicate contamination levels or just 0/1 levels as many different ways to fill out a matrix of elements are possible within the ordinary skill in the art). 

Claim 5. Modified Rutkowski teaches the method for tracking and locating a contamination source in a water distribution system based on consumer complaints according to claim 4, wherein normalization of the 48xn matrix containing elements 0 and 1 is to normalize the position of non-zero elements so that an average value of time subscripts of all non-zero elements is 24, expressed by the following formula:

    PNG
    media_image3.png
    426
    1173
    media_image3.png
    Greyscale

T where, T1 represents the original time subscript value of a non-zero element in the matrix, il,changed represents the changed time subscript value of a non-zero element, and T represents an average value of time subscripts of all non-zero elements (Rutkowski, p. 17 column 2 “Considering all rows (nodes) for each j-th column in the information matrix, with a zero average contamination concentration value (10), means that all that nodes have to be excluded from the group of potential candidate nodes where the monitoring station may be located.” While not disclosing the exact equation, Rutkowski teaches one of ordinary skill in the art to have an average concentration value of the contaminants. Thus, it would be obvious to one of ordinary skill in the art to apply the heuristics, distances and averages to aid in locating the potential sources of contamination at a node or group of nodes.).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over T.A. Rutkowski, et al., “Identification of the Contamination Source Location in the Drinking Water Distribution System Based on the Neural Network Classifier,” IFAC PapersOnLine 51-24 (2018) 15–22 in view of Azpiroz et al., US Patent Application Publication No. 2019/0383783 and further in view of Alex Krizhevsky, Ilya Sutskeverm, Geoffrey E. Hinton, "ImageNet classification with deep convolutional neural networks"-Proceedings of the 25th International Conference on Neural Information Processing Systems Volume I-Pages 1097-1105, (2012).
Claim 6. Modified Rutkowski teaches the method for tracking and locating a contamination source in a water distribution system based on consumer complaints according to claim 1. Rutkowski does not explicitly disclose, but Krizhevsky teaches wherein the convolutional neural network in the step S4 has hyper-parameters set as follows: 

    PNG
    media_image4.png
    541
    1156
    media_image4.png
    Greyscale


where, a represents the number of types of candidate nodes, and S represents the movement step size (Krizhevsky, See p. 4 Section 3.5 The Architecture teaching convolutional neural network (CNN) used to perform analysis here with a 8 layer with Softmax and ReLU activation functions. Here the network is run to achieve desired test set error rates. One of ordinary skill in the art could combine the general teaching of modified Rutkowski with the details of how to implement a CNN to more specific problems and come to the suggested values to ananlyze the desired water distribution system problems.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rutkowski (directed to using neural networks to identify and locate contamination sources in water distribution systems) and Azpiroz (directed to detecting and identification of contamination sources in water distribution systems) and Krizhevsky (directed to applications of Convolutional Neural Networks for classification) and arrived at the method using customer complaint data combined with other sensor data to effectively use the CNN classifier effectively as claimed. One of ordinary skill in the art would have been motivated to make such a combination because CNN often “have much fewer connections and parameters and so they are easier to train” as taught in Krizhevsky (Introduction).

Claim 7. Modified Rutkowski teaches the method for tracking and locating a contamination source in a water distribution system based on consumer complaints according to claim 1. Rutkoski does not explicitly disclose, but Krizhevsky teaches wherein the convolutional neural network in the step S4 has an initial learning rate of 0.1 and an attenuation coefficient of 0.99, uses L2 regularization in two fully connected layers at a regularization coefficient of 0.0001, and has a number of training iterations of 15000 (Krizhevsky, p. 3 Figure 1 the learning rates are selected for fast training and illustrates the number of iterations to achieve the desired training error rate. It is construed as routine optimization to one of ordinary skill in the art to adjust the value to achieve the desired speed of training with the CNN.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rutkowski (directed to using neural networks to identify and locate contamination sources in water distribution systems) and Azpiroz (directed to detecting and identification of contamination sources in water distribution systems) and Krizhevsky (directed to applications of Convolutional Neural Networks for classification) and arrived at the method using customer complaint data combined with other sensor data to effectively use the CNN classifier effectively as claimed. One of ordinary skill in the art would have been motivated to make such a combination because CNN often “have much fewer connections and parameters and so they are easier to train” as taught in Krizhevsky (Introduction).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li Liu, et al., “Contamination Source Identification in Water Distribution Systems Using an Adaptive Dynamic Optimization Procedure,” JOURNAL OF WATER RESOURCES PLANNING AND MANAGEMENT © ASCE / MARCH/APRIL 2011 related to contamination source identification involves the characterization of the contaminant source based on observations that stream from a set of sensors in a water distribution system (WDS). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148